ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 07/20/2021 has been entered.  Pending claims 1-21 are allowed for the following reasons:

Using independent claim 1 as an example, the claim has been amended to recite, 


    PNG
    media_image1.png
    338
    1427
    media_image1.png
    Greyscale

.

	The concept of a fusion score is supported in the original disclosure (e.g., PG Publication US 2020/0082173 A1) as follows:


    PNG
    media_image2.png
    475
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    690
    media_image3.png
    Greyscale

.
	Thus, the term “fusion” is a fusion of a plurality of features by way of weight vectors in a weight matrix, from which a “score” is produced that is indicative of a probability of the existence that an entity is within a frame (video content item).  

	The Sukthankar reference (US 2013/0117780 A1), relied upon in the previous Office Action, teaches a set of weak classifiers that perform the same function:



    PNG
    media_image4.png
    417
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    293
    570
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    462
    563
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    433
    568
    media_image7.png
    Greyscale

 . 
	However, while Sukthankar teaches a classification score (

    PNG
    media_image8.png
    205
    555
    media_image8.png
    Greyscale



fusion score that indicates whether the probability of existence for one or more entities from the plurality of entities indicates an entity is central to the media content item”.  That is, features are not “fused” in any form to form the score, such as but not limited to applicant’s disclosed matrix that fuses features. 

	Fusion is a known technique in classification, and even within video classification, as seen in Liu et al. (US 2013/0132311 A1), where multiple classifiers are fused to form a final result:

    PNG
    media_image9.png
    493
    670
    media_image9.png
    Greyscale

	Liu teaches:


    PNG
    media_image10.png
    287
    680
    media_image10.png
    Greyscale

.

	However, Liu does NOT teach the following claimed feature (with emphasis added):


    PNG
    media_image11.png
    214
    1429
    media_image11.png
    Greyscale


	This is supported by applicant’s original disclosure for example at:


    PNG
    media_image12.png
    505
    1016
    media_image12.png
    Greyscale

	The concept of “central”, or “centrality”, is not taught by Liu, nor, as recited in the context of the claim as a whole, is suggested by the prior art. 

	Independent claims 8 and 15 have been amended equivalently, and the remainder of the claims are dependent. 

	The previous non-statutory double patenting rejections are withdrawn in view of the Terminal Disclaimer filed on 07/20/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665